     Case 1:19-cv-03800-JPO-GWG Document 132 Filed 06/15/21 Page 1 of 1




                                                     June 15, 2021

The Honorable Gabriel W. Gorenstein
500 Pearl Street
New York, NY 10007

               Re: La Belle v. Barclays Capital Inc., 19-CV-3800 (JPO) (GWG)

Your Honor:

        We write seeking permission pursuant to Local Rule 33.3 to serve Defendant with the
interrogatory described below. We informally requested this information from Defendant on May
28, 2021 via e-mail. Having heard no response, on June 11, 2021, we followed up and asked again
via e-mail whether Defendant intended to provide the information, and also requested a meet a
confer for that afternoon or Monday June 14 to discuss the issue. Defendant did not reply, did not
provide the information, and did not make itself available for the meet and confer requested. Thus,
we are unfortunately compelled to seek a conference with the Court to resolve this dispute.

       The dispute revolves around the fact that Plaintiff had his phone lines recorded during his
employment. Upon information and belief, this was because Plaintiff sold securities and was
responsible for trading various derivative and swap instruments on behalf of the firm. Thus, his
lines were recorded to stay in compliance with the securities laws. However, based on information
provided to us from Defendant, Defendant stopped recording Plaintiff’s lines on May 5, 2018,
even though Plaintiff remained employed for about three more months, until August 1, 2018.

        Plaintiff has a simple question for Defendant: Why did Defendant stop recording
Plaintiff’s lines on May 5, 2018. Plaintiff seeks permission to serve Defendant with an
interrogatory seeking this information, or alternatively an order requiring Defendant to provide
this information.


                                                     Respectfully submitted,



                                                     Steven Barentzen
